Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.

Applicant argues that the references of record taken individually or in combination do not disclose the amended features of independent claims 1 and 12.  Remarks pp. 7.  Applicant then argues that Nishihara fails to remedy the deficiencies of the combinations Inaba/Kurosawa/Nuzzi.  Remarks pp. 7-8.

This is not found persuasive because Applicant cannot argues against the references individually when a rejection is made in view of a combination of references.  
Nishihara discloses a method of applying multiple, increasing ultrasonic frequencies at different times in addition to its other disclosures.  See Nishihara [0054] which recognizes that one frequency and another frequency can be applied at different times wherein the first frequency is less than a subsequent frequency.
Therefore, the proposed amendment would not overcome the combination of references presented in the Final OA dated 3/2/2021 in view of Inaba/Kurosawa/Nuzzi/Nishihara.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant may want to consider demonstrating unobvious differences between a water-water desmear operation and a permanganate-water desmear operation in view of a Hotta (US 2011/02593763) (see [0006], [0061], [0079]) and combined with Nishihara (US 2010/0254043) and further in view of Nuzzi (US 4425380)  - see cited portions of Nishihara and Nuzzi - which Examiners consider may provide a stronger grounds of rejection to the amended claim than the one presented in the Final OA dated 3/2/2021.
Hotta recognizes that there may be water based and permanganate based desmear processing steps.  Nishihara recognizes that the frequencies of such steps may be increasing from one step to the next step.  Nuzzi recognizes that the substrate may be rocked during desmear processing operations.
Applicant may want to consider demonstration of unobvious differences between a rocking first desmear processing step in permanganate followed by a second desmear processing step in water with the frequency relationship as claimed as compared to two water desmearing processing steps with the frequencies as claimed versus two permanganate demear processing steps with the frequencies as claimed as compared to when the frequencies are not as claimed in the form of an Affidavit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712